UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. AKBANK T.A.S. Meeting Date:MAR 30, 2012 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Presiding Council of Meeting and Provide Authorization to Sign Minutes Management For For 2 Receive Statutory Reports Management None None 3 Approve Profit and Loss Report; Approve Discharge of Board and Auditors Management For For 4 Approve Allocation of Income Management For For 5 Approve Transfer of Exempted Corporate Tax From Extraordinary Reserves Account to Special Funds Account Management For For 6 Elect Directors Management For For 7 Appoint Internal Statutory Auditors and Approve Their Remuneration Management For Against 8 Authorize Issuance of Bonds and Commercial Papers Management For For 9 Increase Authorized Share Capital Management For For 10 Receive Information on Charitable Donations Management None None 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:OCT 25, 2011 Record Date:SEP 23, 2011 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee for the Foreign Currency Loan which Chalco Trading Hong Kong Co., Ltd. will Seek, the Proposed Issue of the US$ Denominated Bonds by Chalco HongKong Ltd., and Provision of Guarantee for Chalco HongKong Ltd. Management For For 2 Adopt Code on Shareholders' Meeting Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:MAY 04, 2012 Record Date:APR 03, 2012 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Type and Nominal Value of Shares in Relation to the A Share Issue Management For For 1b Approve Method of Issue in Relation to the A Share Issue Management For For 1c Approve Target Subscribers in Relation to the A Share Issue Management For For 1d Approve Lock-Up Period in Relation to the A Share Issue Management For For 1e Approve Subscription Method in Relation to the A Share Issue Management For For 1f Approve Number of A Shares in Relation to the A Share Issue Management For For 1g Approve Pricing Base Date and Price of the Issue in Relation to the A Share Issue Management For For 1h Approve Place of Listing in Relation to the A Share Issue Management For For 1i Approve Use of Proceeds in Relation to the A Share Issue Management For For 1j Approve Arrangements with Regard to the Undistributed Cumulated Profits in Relation to the A Share Issue Management For For 1k Approve Period of Validity of the Authorization Given by the Resolutions in Relation to the A Share Issue Management For For 2 Approve Detailed Plan for the Non-Public Issuance of A Shares by the Company Management For For 3 Authorize Board to Deal with Specific Matters in Relation to the Non-Public Issuance of A Shares Management For For 4 Approve the Compliance by the Company of the Conditions for Non-Public Issuance of A Shares Management For For 5 Approve the Report of Use of Proceeds from the Last Fund Raising Exercise and Independent Assurance Report Management For For 6 Approve the Feasibility Analysis Report on the Use of Proceeds to be Raised by the Non-Public Issuance of A Shares of the Company Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:MAY 04, 2012 Record Date:APR 03, 2012 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Type and Nominal Value of the Shares to be Issued in Relation to the A Share Issue Management For For 1b Approve Method of Issue in Relation to the A Share Issue Management For For 1c Approve Target Subscribers in Relation to the A Share Issue Management For For 1d Approve Lock-Up Period in Relation to the A Share Issue Management For For 1e Approve Subscription Method in Relation to the A Share Issue Management For For 1f Approve Number of A Shares to be Issued in Relation to the A Share Issue Management For For 1g Approve Pricing Base Date and Price of the Issue in Relation to the A Share Issue Management For For 1h Approve Place of Listing in Relation to the A Share Issue Management For For 1i Approve Use of Proceeds in Relation to the A Share Issue Management For For 1j Approve Arrangements Relating to the Undistributed Cumulated Profits in Relation to the A Share Issue Management For For 1k Approve Validity Period of Resolutions in Relation to the A Share Issue Management For For 2 Approve Detailed Plan for the Non-Public Issuance of A Shares by the Company Management For For 3 Approve Authorized Board and Persons to Deal with the Specific Matters Relating to Non-Public Issuance of A Share in Relation to the A Share Issue Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 29, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Non-Distribution of Final Dividend and Non-Transfer of Reserves to Increase Share Capital Management For For 5 Approve Remuneration Standards for Directors and Supervisors Management For For 6 Approve Renewal of Liability Insurance for Directors, Supervisors and Other Senior Management Members Management For For 7 Appoint Ernst & Young Hua Ming and Ernst & Young as Domestic and International Auditors, Respectively, and Authorize Audit Committee to Fix Their Remuneration Management For For 8 Approve Provision of Guarantees to Chalco Hong Kong Limited For Foreign Currency Financing Management For For 9 Approve Revision of Annual Cap Under the Provision of Aluminum and Aluminum Alloy Ingots and Aluminum Fabrication Services Agreement Management For For 10 Approve Takeover Offer to Acquire Up to 60 Percent of SouthGobi Resources Ltd. Management For For 11 Approve Proposed Acquisition of 29.9 Percent Interest in Winsway Coking Coal Holdings Limited Management For For 12 Other Business (Voting) Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 14 Adopt the Rules of Procedures for the Board of Directors Management For For 15 Adopt the Rules of Procedures for the Supervisory Committee Management For For 16 Approve Issuance of Debt Financing Instruments of the Company Management For For ANGLO AMERICAN PLC Meeting Date:JAN 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of the Entire Equity and Shareholder Loan Interests of the CHL Group in DB Investments SA and De Beers SA Management For For ANGLO AMERICAN PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Cynthia Carroll as Director Management For For 4 Re-elect David Challen as Director Management For For 5 Re-elect Sir CK Chow as Director Management For For 6 Re-elect Sir Philip Hampton as Director Management For For 7 Re-elect Rene Medori as Director Management For For 8 Re-elect Phuthuma Nhleko as Director Management For For 9 Re-elect Ray O'Rourke as Director Management For For 10 Re-elect Sir John Parker as Director Management For For 11 Re-elect Mamphela Ramphele as Director Management For For 12 Re-elect Jack Thompson as Director Management For For 13 Re-elect Peter Woicke as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:MAY 22, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Appoint Domestic and International Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Payment of Final Dividend Management For For 6 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 7 Elect Ye Shiqu as Executive Director Management For For 8 Elect Zhang Hu Ming as Executive Director Management For For 9 Elect Liu Peng as Non-Executive Director Management For For 10 Elect Wu Changqi as Independent Non-Executive Director Management For For 11 Elect Zhao Bin as Independent Non-Executive Director Management For For 12 Elect Bruno Saintes as Non-Executive Director Management For For AVISTA INC. Meeting Date:MAR 16, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:090370 Security ID:Y0486Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 40 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Approve Total Remuneration of Inside Directors and Outside Director Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:DEC 20, 2011 Record Date: Meeting Type:SPECIAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve JinBei Framework Agreements Management For For 2 Approve Huachen Framework Agreements Management For For 3 Approve Cross Guarantee Agreement Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 15, 2012 Meeting Type:SPECIAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Bye-Laws of the Company Management For For 2 Adopt New Set of Bye-Laws of the Company Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Wu Xiao An as Executive Director Management For For 2b Reelect Qi Yumin as Executive Director Management For For 2c Reelect Xu Bingjin as Independent Non-Executive Director Management For For 2d Authorize Board to Fix Remuneration of Directors Management For For 3 Reappoint Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4c Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 12, 2011 Record Date:SEP 09, 2011 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Issue of Domestic Corporate Bonds Management For For 1b Authorize Board to Deal with Matters in Relation to the Issue of Domestic Corporate Bonds Management For For 2a Approve Type of Securities to be Issued in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2b Approve Issuance Size in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2c Approve Nominal Value and Issue Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2d Approve Term in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2e Approve Interest Rate in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2f Approve Method and Timing of Interest Payment in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2g Approve Conversion Period in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2h Approve Determination and Adjustment of Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2i Approve Downward Adjustment to Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2j Approve Conversion Method of Fractional Share in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2k Approve Terms of Redemption in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2l Approve Terms of Sale Back in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2m Approve Dividend Rights of the Year of Conversion in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2n Approve Method of Issuance and Target Subscribers in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2o Approve Subscription Arrangement for Existing Shareholders in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2p Approve Convertible Bonds Holders and Convertible Bonds Holders' Meetings in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2q Approve Use of Proceeds from the Issuance of the Convertible Bonds Management For For 2r Approve Guarantee in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2s Approve Validity Period of the Resolutions in Relation to the Issuance of the Convertible Bonds Management For For 2t Approve Matters Relating to Authorization in Relation to the Issuance of the Convertible Bonds Management For For 2u Approve Feasibility Analysis Report on the Use of Proceeds from the Issuance of the Convertible Bonds Management For For 2v Approve Report on the Use of Proceeds from Last Issuance of Securities Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:DEC 15, 2011 Record Date:NOV 14, 2011 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Downward Adjustment to the Conversion Price of the A Share Convertible Bonds Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 11, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Plan for Allocating Surplus Common Reserve Funds of RMB 30 Billion from the After-Tax Profits Management For For 5 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2011 Management For For 6 Authorize Board to Determine the Interim Profit Distribution Plan for the Year 2012 Management For For 7 Reappoint KPMG Huazhen and KPMG as Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 8a1 Elect Fu Chengyu as Director Management For For 8a2 Elect Wang Tianpu as Director Management For For 8a3 Elect Zhang Yaocang as Director Management For For 8a4 Elect Zhang Jianhua as Director Management For For 8a5 Elect Wang Zhigang as Director Management For For 8a6 Elect Cai Xiyou as Director Management For For 8a7 Elect Cao Yaofeng as Director Management For For 8a8 Elect Li Chunguang as Director Management For For 8a9 Elect Dai Houliang as Director Management For For 8a10 Elect Liu Yun as Director Management For For 8b1 Elect Chen Xiaojin as Independent Non-Executive Director Management For For 8b2 Elect Ma Weihua as Independent Non-Executive Director Management For For 8b3 Elect Jiang Xiaoming as Independent Non-Executive Director Management For For 8b4 Elect YanYan as Independent Non-Executive Director Management For For 8b5 Elect Bao Guoming as Independent Non-Executive Director Management For For 9a Elect Xu Bin as Supervisors Management For For 9b Elect Geng Limin as Supervisors Management For For 9c Elect Li Xinjian as Supervisors Management For For 9d Elect Zou Huiping as Supervisors Management For For 9e Elect Kang Mingde as Supervisors Management For For 10 Approve Service Contracts with Directors and Supervisors Management For For 11 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Election and Reelection of Directors and Supervisors Management For For 12 Amend Articles of Association of the Company Management For For 13 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Amendments to the Articles of Association of the Company Management For For 14 Authorize Board to Determine the Proposed Plan for Issuance of Debt Financing Instruments Management For Against 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against DAIRY FARM INTERNATIONAL Meeting Date:MAY 09, 2012 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and to Approve Dividends Management For For 2 Reelect Mark Greenberg as Director Management For For 3 Reelect Adam Keswick as Director Management For For 4 Reelect Ben Keswick as Director Management For For 5 Reelect Sir Henry Keswick as Director Management For For 6 Reelect A.J.L. Nightingale as Director Management For For 7 Reelect Percy Weatherall as Director Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For FAYSAL BANK LIMITED Meeting Date:MAR 28, 2012 Record Date: Meeting Type:ANNUAL Ticker:FABL Security ID:Y24746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve 12.5 Percent Bonus Shares Issuance Management For For 4 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Other Business Management For Against 6 Approve Investment in Faysal Asset Management Ltd. Management For For 7 Approve Donations to Waqf Faisal, a Charitable Trust, Upon the Disposal of the Fractional Shares Management For Against 8 Approve Remuneration of Directors Management For For GAZPROM OAO Meeting Date:JUN 29, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Terms of Allocation of Dividends Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 8.2 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 8.3 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 8.4 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 8.5 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 8.6 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.7 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 8.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 8.10 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 8.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.13 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 8.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 8.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 8.16 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.18 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Management For For 8.19 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Management For For 8.20 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Management For For 8.21 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.22 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Management For For 8.23 Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Management For For 8.24 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Management For For 8.25 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement Management For For 8.26 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.27 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Management For For 8.28 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.29 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.30 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.31 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.32 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.33 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.34 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Management For For 8.35 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Management For For 8.36 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Management For For 8.37 Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 8.38 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 8.39 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Management For For 8.40 Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas Management For For 8.41 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas Management For For 8.42 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas Management For For 8.43 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Management For For 8.44 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas Management For For 8.45 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas Management For For 8.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Management For For 8.47 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities Management For For 8.48 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Management For For 8.49 Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes Management For For 8.50 Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes Management For For 8.51 Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Management For For 8.52 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Management For For 8.53 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Management For For 8.54 Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Management For For 8.55 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas Management For For 8.56 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas Management For For 8.57 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Management For For 8.58 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Management For For 8.59 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work Management For For 8.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Management For For 8.61 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Management For For 8.62 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects Management For For 8.63 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects Management For For 8.64 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects Management For For 8.65 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects Management For For 8.66 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.67 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements Management For For 8.68 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects Management For For 8.69 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects Management For For 8.70 Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Management For For 8.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance Management For For 8.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.74 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects Management For For 8.75 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Management For For 8.76 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees Management For For 8.77 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 8.78 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 8.79 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Management For For 8.80 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Management For For 8.81 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 8.82 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.83 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Management For For 8.84 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.85 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.86 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.87 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.88 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.89 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.90 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.91 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.92 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.93 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.94 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.95 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.96 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.97 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.98 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.99 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Management For For 8.100 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.101 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.102 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.103 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Management For For 8.104 Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Management For For 8.105 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Management For For 8.106 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 8.107 Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Management For For 8.108 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Management For For 8.109 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Management For For 8.110 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 8.111 Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Management For For 8.112 Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Management For For 8.113 Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Management For For 8.114 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas Management For For 8.115 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Management For For 9.1 Elect Andrey Akimov as Director Management None Against 9.2 Elect Farit Gazizullin as Director Management None Against 9.3 Elect Viktor Zubkov as Director Management None Against 9.4 Elect Elena Karpel as Director Management None Against 9.5 Elect Timur Kulibayev as Director Management None Against 9.6 Elect Vitaliy Markelov as Director Management None Against 9.7 Elect Viktor Martynov as Director Management None Against 9.8 Elect Vladimir Mau as Director Management None Against 9.9 Elect Aleksey Miller as Director Management None Against 9.10 Elect Valery Musin as Director Management None For 9.11 Elect Mikhail Sereda as Director Management None Against 9.12 Elect Igor Yusufov as Director Management None Against 10.1 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 10.2 Elect Andrey Belobrov as Member of Audit Commission Management For Against 10.3 Elect Vadim Bikulov as Member of Audit Commission Management For For 10.4 Elect Aleksey Mironov as Member of Audit Commission Management For For 10.5 Elect Lidiya Morozova as Member of Audit Commission Management For For 10.6 Elect Anna Nesterova as Member of Audit Commission Management For For 10.7 Elect Georgiy Nozadze as Member of Audit Commission Management For Against 10.8 Elect Yuriy Nosov as Member of Audit Commission Management For For 10.9 Elect Karen Oganyan as Members of Audit Commission Management For Against 10.10 Elect Maria Tikhonova as Member of Audit Commission Management For For 10.11 Elect Aleksandr Yugov as Member of Audit Commission Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:FEB 29, 2012 Record Date:JAN 27, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Adopt H Share Appreciation Rights Scheme Management For For 1b Approve Initial Grant of 35.85 Million H Share Appreciation Rights Pursuant to the H Share Appreciation Rights Scheme Management For For 1c Authorize Board to Do All Such Acts, Matters and Things Necessary in Respect of the H Share Appreciation Rights Scheme Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:APR 20, 2012 Record Date:MAR 19, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 21, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors' Report Management For For 2 Accept Supervisory Committee's Report Management For For 3 Accept Financial Report of the Company Management For For 4 Approve Profit Distribution Proposal Management For For 5a Appoint International Auditor Management For For 5b Appoint Domestic Auditor and Internal Control Auditor Management For For 6a Elect Zhang Fangyou as Director Management For For 6b Elect Zeng Qinghong as Director Management For For 6c Elect Yuan Zhongrong as Director Management For For 6d Elect Lu Sa as Director Management For For 6e Elect Fu Shoujie as Director Management For For 6f Elect Liu Huilian as Director Management For For 6g Elect Wei Xiaoqin as Director Management For For 6h Elect Li Tun as Director Management For For 6i Elect Li Pingyi as Director Management For For 6j Elect Ding Hongxiang as Director Management For For 6k Elect Wu Gaogui as Director Management For For 6l Elect Ma Guohua as Director Management For For 6m Elect Xiang Bing as Director Management For For 6n Elect Law Albert Yu Kwan as Director Management For For 6o Elect Li Zhengxi as Director Management For For 7a Elect Gao Fusheng as Supervisor Management For For 7b Elect Huang Zhiyong as Supervisor Management For For 7c Elect He Yuan as Supervisor Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 700 per Share Management For For 2 Elect Two Inside Directors and One Outside Director (Bundled) Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 26, 2011 Record Date:OCT 21, 2011 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Re-elect Michael McMahon as Chairman of the Audit and Risk Committee Management For For 3.2 Elect Hugh Cameron as Member of the Audit and Risk Committee Management For For 3.3 Elect Babalwa Ngonyama as Member of the Audit and Risk Committee Management For For 4 Approve Remuneration Policy Management For Against 5.1 Elect Brenda Berlin as Director Management For For 5.2 Re-elect David Brown as Director Management For For 5.3 Re-elect Hugh Cameron as Director Management For For 5.4 Re-elect Mandla Gantsho as Director Management For For 5.5 Re-elect Thabo Mokgatlha as Director Management For For 5.6 Re-elect Babalwa Ngonyama as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Increase in the Remuneration of Non-executive Directors with Effect from 1 July 2011 Management For For 3 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For KASIKORNBANK PCL Meeting Date:APR 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.50 Per Share Management For For 5.1 Elect Somchai Bulsook as Director Management For For 5.2 Elect Sujitpan Lamsam as Director Management For For 5.3 Elect Suchada Kiranandana as Director Management For For 5.4 Elect Abhijai Chandrasen as Director Management For For 5.5 Elect Hiroshi Ota as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 8 Amend Articles of Association Management For For 9 Other Busines Management None None KIATNAKIN BANK PUBLIC CO LTD (FORMERLY KIATNAKIN FINANCE PCL Meeting Date:APR 26, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:KK Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Bank's Activities Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.40 Per Share Management For For 5 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 6.1 Elect Pichai Dachanapirom as Director Management For For 6.2 Elect Manop Bongsadadt as Director Management For For 6.3 Elect Tarnin Chirasoonton as Director Management For For 7.1 Elect Banyong Pongpanich as Director Management For For 7.2 Elect Krittiya Weeraburuth as Director Management For For 7.3 Elect Patraporn Milindasuta as Director Management For For 7.4 Elect Pongtep Polanun as Director Management For For 7.5 Elect Anumongkol Sirivedhin as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Merger Agreement with Phatra Capital PCL Management For For 10 Reduce Registered Capital Management For For 11 Amend Memorandum of Association to Reflect Decrease in Registered Capital Management For For 12 Increase Registered Capital Management For For 13 Amend Memorandum of Association to Reflect Increase in Registered Capital Management For For 14 Approve Issuance of Ordinary Shares in Connection with the Tender Offer to Purchase All Securities in Phatra Capital PCL Management For For 15 Amend Articles of Association Management For For 16 Approve Sale of All Shares in Kiatnakin Securities Co. Ltd. and Kiatnakin Fund Management Co. Ltd. to Phatra Capital PCL Management For For 17 Other Business Management For Against LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 26, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.40 Per Share Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Pratip Wongnirund as Director Management For For 5.3 Elect Soong Hee Sang as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LUKOIL OAO Meeting Date:JUN 27, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 75 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Igor Belikov as Director Management None For 2.3 Elect Viktor Blazheyev as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Pictet Ivan as Director Management None For 2.12 Elect Aleksandr Shokhin as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors Management For For 4.2 Approve Remuneration of Directors in Amount Established by 2011 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission Management For For 5.2 Approve Remuneration of Members of Audit Commission in Amount Established by 2011 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MCB BANK LIMITED Meeting Date:MAR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Final Dividend of PKR 3.00 Per Share Management For For 5 Elect Directors Management For Against 6 Approve Bonus Issue Management For For 7a Approve Charitable Donations for Construction of 20 Additional Houses in Two Villages Management For For 7b Approve Charitable Donations to Sindh Institute of Urology and Transplantation Management For For 7c Approve Charitable Donations for the Adoption of Two Dispensaries of City District Government Lahore Management For For 7d Approve Charitable Donations to Shaukat Khanum Memorial Trust Management For For 7e Approve Charitable Donations to Hyderabad Relief & Rehabilitation Trust Management For For 7f Approve Charitable Donations for the Adoption of a Sports Playfield Management For For 8 Change Location of Registered Office Management For For 9 Approve Investment in MCB Leasing, CJSC, a Subsidiary Management For For 10 Other Business Management For Against MMC NORILSK NICKEL Meeting Date:FEB 01, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:FEB 03, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Directors Management For For MMC NORILSK NICKEL Meeting Date:JUN 29, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 196 per Share Management For For 4.1 Elect Enos Ned Banda as Director Management None Against 4.2 Elect Sergey Barbashev as Director Management None Against 4.3 Elect Aleksey Bashkirov as Director Management None Against 4.4 Elect Andrey Bugrov as Director Management None Against 4.5 Elect Olga Voytovich as Director Management None Against 4.6 Elect Aleksandr Voloshin as Director Management None Against 4.7 Elect Artem Volynets as Director Management None Against 4.8 Elect Oleg Deripaska as Director Management None Against 4.9 Elect Claude Dauphin as Director Management None Against 4.10 Elect Marianna Zakharova as Director Management None Against 4.11 Elect Larisa Zelkova as Director Management None Against 4.12 Elect Simon Collins as Director Management None Against 4.13 Elect Bradford Mills as Director Management None For 4.14 Elect Stalbek Mishakov as Director Management None Against 4.15 Elect Ardavan Moshiri as Director Management None Against 4.16 Elect Oleg Pivovarchuk as Director Management None Against 4.17 Elect Gerhard Prinsloo as Director Management None Against 4.18 Elect Dmitry Razumov as Director Management None Against 4.19 Elect Maxim Sokov as Director Management None Against 4.20 Elect Vladimir Strashko as Director Management None Against 4.21 Elect Vladimir Strzhalkovsky as Director Management None Against 5.1 Elect Petr Voznenko as Member of Audit Commission Management For For 5.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 5.3 Elect Aleksey Kargachov as Member of Audit Commission Management For For 5.4 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 5.5 Elect Tamara Sirotkina as Member of Audit Commission Management For For 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For MOL HUNGARIAN OIL AND GAS PLC Meeting Date:APR 26, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:MOL Security ID:X5462R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Board of Directors Report on Company's 2011 Business Operations; Receive Individual and Consolidated Financial Statements; Receive Proposal on Allocation of 2011 Income Management None None 1.2 Receive Auditor's Report on 2011 Financial Statements Management None None 1.3 Receive Audit Committee's and Supervisory Board's Reports on 2011 Financial Statements and Supervisory Board's Report on Allocation of Income Proposal Management None None 1.4.a Approve Individual and Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 1.4.b Approve Allocation of Income and Dividends Management For Did Not Vote 1.5 Approve Corporate Governance Statement Management For Did Not Vote 2 Approve Discharge of Directors Management For Did Not Vote 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 4 Authorize Share Repurchase Program Management For Did Not Vote 5 Amend Article 22 of Bylaws and the Supervisory Board's Internal Rules Management For Did Not Vote 6 Reelect Jozsef MOLNAR as Member of Board of Directors Management For Did Not Vote 7 Approve Remuneration of Directors Management For Did Not Vote 8.1 Reelect Attila CHIKAN, Dr. as Supervisory Board Member Management For Did Not Vote 8.2 Reelect John I. CHARODY as Supervisory Board Member Management For Did Not Vote 8.3 Reelect Slavomir HATINA as Supervisory Board Member Management For Did Not Vote 8.4 Elect Zarko PRIMORAC as Supervisory Board Member Management For Did Not Vote 8.5 Reelect Attila CHIKAN, Dr. as Audit Committee Member Management For Did Not Vote 8.6 Reelect John I. CHARODY as Audit Committee Member Management For Did Not Vote 8.7 Elect Zarko PRIMORAC as Audit Committee Member Management For Did Not Vote 9.1 Elect Andrea HEGEDUS as Supervisory Board Member Management For Did Not Vote 9.2 Reelect Attila JUHASZ as Supervisory Board Member Management For Did Not Vote 9.3 Reelect Sandor PUSKAS as Supervisory Board Member Management For Did Not Vote 10 Approve Remuneration of Audit Committee Chairman Management For Did Not Vote 11 Repeal General Meeting Resolution No 18/2000 and Amend Related Provisions of Articles 15 and 19 of Bylaws Management For Did Not Vote NATIONAL ALUMINIUM COMPANY LTD Meeting Date:SEP 29, 2011 Record Date: Meeting Type:ANNUAL Ticker:532234 Security ID:Y6211M130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 0.50 Per Share Management For For 3 Reappoint B.L. Bagra as Director Management For For 4 Reappoint J. Varghese as Director Management For For 5 Appoint V.K. Jain as Director Management For For 6 Appoint P.C. Sharma as Director Management For For NEOPHARM CO. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:092730 Security ID:Y62459105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 75 per Share Management For For 2 Reelect Park Byung-Deok as Inside Director Management For For 3 Elect Ko Kwang-Hyun as Outside Director Management For Against 4 Appoint Lee Seok-Joo as Internal Auditor Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:AUG 30, 2011 Record Date: Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 32 Per Share and Approve Final Dividend of INR 0.75 Per Share Management For For 3 Reappoint S.S. Rajsekar as Director Management For For 4 Reappoint S. Balachandran as Director Management For For 5 Reappoint S. Nautiyal as Director Management For For 6 Authorize Board to Fix Remuneration of Joint Statutory Auditors Management For For 7 Appoint S.V. Rao as Director Management For For 8 Appoint D. Chandrasekharam as Director Management For For 9 Appoint K.S. Jamestin as Director Management For For 10 Appoint U. Thorat as Director Management For For 11 Appoint D. Nayyar as Director Management For For 12 Appoint A. Ramanathan as Director Management For For OMV AG Meeting Date:MAY 10, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:OMV Security ID:A51460110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify Auditors Management For For 7 Approve Long Term Incentive Plan and Matching Share Plan Management For For 8 Elect Supervisory Board Member Management For For PENINSULA LAND LIMITED Meeting Date:AUG 11, 2011 Record Date: Meeting Type:ANNUAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Shares of INR 0.50 Per Share and on Equity Shares of INR 1.70 Per Share Management For For 3 Reappoint D.M. Popat as Director Management For For 4 Reappoint A. Ghosh as Director Management For For 5 Reappoint B. Doshi as Director Management For For 6 Approve Haribhakti & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For 8 Amend Articles of Association Re: Common Seal Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 20, 2011 Record Date:SEP 19, 2011 Meeting Type:SPECIAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For For 2 Elect Wang Lixin as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2012 Management For For 6 Reappoint PricewaterhouseCoopers, Certified Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:MAR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For Abstain 2 Approve Capital Budget for Upcoming Fiscal Year Management For Abstain 3 Approve Allocation of Income and Dividends Management For Abstain 4a Elect Directors Appointed by Controlling Shareholder Management For Abstain 4b Elect Directors Appointed by Minority Shareholders Management For For 5 Elect Board Chairman Management For Abstain 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder Management For Abstain 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders Management For For 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For Abstain 1 Authorize Capitalization of Reserves Without Issuance of New Shares Management For Abstain POLNORD S.A. Meeting Date:NOV 07, 2011 Record Date:OCT 21, 2011 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting and Meeting Procedures Management For For 4.1 Approve Transfer of Organized Part of Enterprise to Polnord Marketing Sp. z o.o. Management For For 4.2 Approve Transfer of Organized Part of Enterprise to Polnord Nieruchomosci Inwestycyjne Sp. z o.o. Management For For 5 Fix Number of, Recall, and Elect Supervisory Board Members Management For For 6 Close Meeting Management None None PT ASTRA INTERNATIONAL TBK Meeting Date:APR 27, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ASII Security ID:Y7117N149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Elect Commissioners and Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 1 Approve Stock Split and Amend Article 4 of the Articles of Association in Relation to the Stock Split Management For For PT BANK CENTRAL ASIA TBK Meeting Date:MAY 16, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BBCA Security ID:Y7123P138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, Commissioners' Report, and Discharge of Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 5 Approve Interim Dividend for 2012 Management For For 1 Amend Articles of Association Re: Term of Commissioners and Directors Management For Against PT BANK DANAMON INDONESIA TBK Meeting Date:AUG 24, 2011 Record Date:AUG 08, 2011 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Equity Shares with Preemptive Rights (Proposed Rights Issue V) Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:OCT 27, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Joseph Bataona as New Director Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:MAR 27, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Commissioners' Report Management For For 2 Approve Allocation of Income Management For For 3 Appoint Auditors Management For For 4 Approve Remuneration of Commissioners, Syariah Members, and Directors; and Delegation of Duties of Directors Management For For 5 Accept Report on the Utilization of Proceeds from the Rights Issue V Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 28, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2011 Performance Result and 2012 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend of THB 5.40 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Elect Chakkrit Parapuntakul as Director Management For For 5.2 Elect Varanuj Hongsaprabhas as Director Management For For 5.3 Elect Pornchai Kranlert as Director Management For For 5.4 Elect Anon Sirisaengtaksin as Director Management For For 5.5 Elect Prajya Phinyawat as Director Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For PTT PCL Meeting Date:APR 10, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend of THB 13 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Norkun Sitthiphong as Director Management For For 6.2 Elect Watcharakiti Watcharothai as Director Management For For 6.3 Elect Arkhom Termpittayapaisith as Director Management For For 6.4 Elect Pailin Chuchottaworn as Director Management For For 6.5 Elect Insorn Buakeow as Director Management For For 7 Other Business Management For Against SESA GOA LTD. Meeting Date:JUL 21, 2011 Record Date: Meeting Type:ANNUAL Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 3.50 Per Share Management For For 3 Reappoint A. Kini as Director Management For For 4 Reappoint P.G. Kakodkar as Director Management For Against 5 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Appoint J.P. Singh as Director Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For SESA GOA LTD. Meeting Date:JUN 19, 2012 Record Date: Meeting Type:COURT Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation and Arrangement Management For Against SESA GOA LTD. Meeting Date:JUN 19, 2012 Record Date: Meeting Type:COURT Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation Management For Against SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:SEP 22, 2011 Record Date:SEP 14, 2011 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan on Issuance of Corporate Bonds Management For For 2 Authorize Board to Handle All Matters Related to the Issuance of Corporate Bonds in the Context of the Relevant Laws and Regulations Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:MAY 28, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Financial Statements Management For For 4 Approve Proposal on the 2011 Distribution of Profit and Dividends Management For For 5 Approve to Appoint 2012 Audit Firm Management For For SK INNOVATION CO., LTD. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividends of KRW 2,800 per Common Share and KRW 2,850 per Preferred Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Reelect Koo Ja-Young as Inside Director Management For For 3.2 Reelect Lee Hoon-Kyu as Outside Director Management For For 3.3 Reelect Choi Myung-Hae as Outside Director Management For For 4 Reelect Choi Myung-Hae as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUL 01, 2011 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends on Equity Shares of INR 6 Per Share and Approve Final Dividend on Equity Shares of INR 8 Per Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.11 Per Share Management For For 4 Reappoint A. Mehta as Director Management For For 5 Reappoint V. Thyagarajan as Director Management For For 6 Reappoint S. Mahalingam as Director Management For For 7 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Appoint P. Vandrevala as Director Management For For 9 Approve Revision in Remuneration of N. Chandrasekaran, CEO and Managing Director Management For For 10 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 29, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 9.00 Per Equity Share, Final Dividend of INR 8.00 Per Equity Share, and Special Dividend of INR 8.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.22 Per Share Management For For 4 Reelect C.M. Christensen as Director Management For For 5 Reelect R. Sommer as Director Management For For 6 Reelect S. Ramadorai as Director Management For For 7 Approve Vacancy on the Board of Directors Resulting from the Retirement of L.M. Cha Management For For 8 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Elect O.P. Bhatt as Director Management For For 10 Elect C. Mistry as Director Management For For 11 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For THE SIAM CEMENT PUBLIC CO. LTD. Meeting Date:JAN 25, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:SCC Security ID:Y7866P147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by SCG Chemicals Co. Ltd. of up to 267 Million Shares in Thai Plastic and Chemicals PCL (TPC) at a Price of THB 30 Per TPC Share from CPB Equity Co Ltd, Yos Euarchukiati, and Persons/Entity Connected to Yos Euarchukiati Management For For THE SIAM CEMENT PUBLIC CO. LTD. Meeting Date:MAR 30, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:SCC Security ID:Y7866P147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous AGM Management For For 2 Acknowledge 2011 Annual Report Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income and Payment of Dividend of THB 12.50 Per Share Management For For 5.1 Elect Snoh Unakul as Director Management For For 5.2 Elect Panas Simasathien as Director Management For For 5.3 Elect Arsa Sarasin as Director Management For For 5.4 Elect Chumpol Na Lamlieng as Director Management For For 6 Approve KPMG Phoomchai Audit Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Re: Voting and Election of Directors Management For For 8.1 Acknowledge Remuneration of Directors for the Year 2012 Management For For 8.2 Acknowledge Remuneration of Sub-Committees for the Year 2012 Management For For 9 Other Business Management For Against TMK OAO Meeting Date:NOV 07, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:TRMK Security ID:X92179104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 0.93 per Share for First Six Months of Fiscal 2011 Management For For TMK OAO Meeting Date:JUN 26, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:TRMK Security ID:X6561F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.7 per Ordinary Share Management For For 4.1 Elect Dmitry Pumpyansky as Director Management None Against 4.2 Elect Aleksandr Shiryayev as Director Management None Against 4.3 Elect Andrey Kaplunov as Director Management None Against 4.4 Elect Igor Khmelevsky as Director Management None Against 4.5 Elect Mikhail Alekseyev as Director Management None For 4.6 Elect Aleksandr Shokhin as Director Management None For 4.7 Elect Bob Foresman as Director Management None For 4.8 Elect Peter O'Brein as Director Management None For 4.9 Elect Ruben Aganbegyan as Director Management None For 4.10 Elect Oleg Shchegolev as Director Management None For 4.11 Elect Sergey Papin as Director Management None Against 5.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 5.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 5.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7.1 Approve Related-Party Transaction with Sberbank of Russia Re: Guarantee Agreement Management For For 7.2 Approve Related-Party Transaction with OJSC Nordea Bank Re: Supplementary Agreement to the Guarantee Agreement Management For For 7.3 Approve Related-Party Transaction with OJSC URALSIB Re: Two Guarantee Agreements Management For For 7.4 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For 7.5 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:APR 04, 2012 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Amend Company Articles Management For For 5 Elect Directors Management For Against 6 Appoint Internal Statutory Auditors and Approve Their Remuneration Management For Against 7 Receive Information on Remuneration Policy Management For Against 8 Approve Director Remuneration Management For For 9 Approve Allocation of Income Management For For 10 Receive Information on Profit Distribution Policy Management None None 11 Receive Information on Charitable Donations Management None None 12 Receive Information on Related Party Transactions Management None None 13 Ratify External Auditors Management For For 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 15 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 16 Authorize Presiding Council to Sign Minutes of Meeting Management For For 17 Wishes Management None None VALE S.A. Meeting Date:APR 18, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 1.2 Approve Allocation of Income and Capital Budget for Fiscal 2012 Management For For 1.3 Elect Fiscal Council Members Management For Abstain 1.4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For Against VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:JUL 18, 2011 Record Date: Meeting Type:SPECIAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Agreement, the Issue and Allotment of the Consideration Shares, the Whitewash Waiver, and the Respective Transactions Contemplated Thereunder Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 18, 2011 Record Date: Meeting Type:ANNUAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend for the Year Ended Mar. 31, 2011 By Way of Scrip Dividend Scheme Management For For 3a Reelect Chen Tien Tui as Director Management For For 3b Reelect Choi Lin Hung as Director Management For For 3c Reelect Kan Ka Hon as Director Management For For 3d Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For 8 Approve Refreshment of 10 Percent FGG General Scheme Limit Under the FGG Share Option Scheme Management For For VTECH HOLDINGS LTD Meeting Date:JUL 22, 2011 Record Date:JUL 14, 2011 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Andy Leung Hon Kwong as Director Management For For 3b Reelect David Sun Tak Kei as Director Management For For 3c Reelect Patrick Wang Shui Chung as Director Management For For 3d Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For 8 Approve Adoption of the 2011 Share Option Scheme and Cancellation of Existing Share Option Scheme Management For For WAL-MART DE MEXICO S.A.B. DE C.V. Meeting Date:MAR 27, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:WALMEXV Security ID:P98180105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors Report Management For For 2 Accept CEO's Report Management For For 3 Accept Report of Audit and Corporate Governance Committees Management For For 4 Approve Financial Statements for Fiscal Year Ended Dec. 31, 2011 Management For For 5 Present Report on Share Repurchase Reserves Management For For 6 Approve to Cancel Company Treasury Shares Management For For 7 Amend Clauses 5, 9, and 19 of Company Bylaws Management For Against 8 Approve Allocation of Income for Fiscal Year Ended Dec. 31, 2011 Management For For 9 Approve Dividend of MXN 0.44 Per Share and Extraordinary Dividend of MXN 0.11 per Share Management For For 10 Accept Report on Adherence to Fiscal Obligations Management For For 11 Accept Report Re: Employee Stock Purchase Plan Management For For 12 Accept Report Re: Wal-Mart de Mexico Foundation Management For For 13 Ratify Board of Directors' Actions for Fiscal Year 2011 Management For For 14 Elect Directors Management For Against 15 Elect Chairmen of Audit and Corporate Governance Committees Management For Against 16 Authorize Board to Ratify and Execute Approved Resolutions Management For For WIN HANVERKY HOLDINGS LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Li Kwok Tung Roy as Director Management For For 3a2 Reelect Chan Kwong Fai as Director Management For For 3a3 Reelect Kwan Kai Cheong as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
